IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BRUCE ELLIOTT MARTIN,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3508

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 17, 2015.

An appeal from the Circuit Court for Jackson County.
Wade Mercer, Acting Judge.

Nancy A. Daniels, Public Defender, and William Pafford, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.